DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12th, 2021 has been entered.

 Response to Amendment
The amendment filed on April 12th, 2021 has been entered.
The amendment of claims 16, 21, and 26 has been acknowledged.

Response to Arguments
Applicant’s arguments filed on April 12th, 2021, with respect to the 35 U.S.C. 103 rejections, have been fully considered but they are not persuasive.

The examiner respectfully disagrees. The prior art of record teaches determining suspicious actions based on the tracked hand (Thramann col. 6, lines 39-43: “detect suspicious behavior”; Thramann col. 7, lines 53-55: “flag suspicious activity when the tracked limb deviates by a certain percentage from the expected or estimated path”; Thramann col. 8, line 20-col. 9, line 20: “The database may have movements that are correlated to unwanted behaviors, such as, theft. For example, if a hand is tracked from a customer to the pre-purchase product location, across the scanner, and to the post-purchase product location, the processor may search the database for the related movement sequence”) and a degree of congestion in the store (Zhang ¶0062: “The video surveillance system may be configured to detect and monitor human crowd activities in video streams. The video surveillance system 101 may be used in a variety of applications where human detection is of interest, such as use for crowd density analyses. For example, the embodiments may be used for suspicious people gathering detection, pedestrian traffic statistic collection, abnormal crowd formation and/or dispersion, etc.”).
As stated in the previous Office action, Thramann, in view of Buehler, and Zhang are considered to be analogous art because they are directed to image processing for detecting and monitoring objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-theft device and method that monitor the store status (as taught by Thramann, in view of Buehler) to determine suspicious activity based on the degree of congestion in the store (as taught by Zhang) because the combination provides more accurate detection and counting in various crowded scenarios (Zhang ¶0009 & ¶0097).
.

Claim Rejections - 35 USC § 112
Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 21, and 26 recites the limitation “the movement.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of further examination, the limitation has been interpreted as “a movement.”
Claims 16, 21, and 26 further recite the limitation “the tracked hand.” The limitation renders the claims indefinite because it is unclear whether the tracked hand corresponds to the tracked action of the hand recited earlier in the claim or a new/different tracking information of the hand. For the purpose of further examination, the limitation has been interpreted as “the tracked action of the hand.”
Claims 17-20, 22-25, and 27-33 depend from claims 16, 21, and 26, and therefore inherit all of the deficiencies of claims 16, 21, and 26 discussed above.
Claims 17, 18, 22, 23, 27, and 28 recite the limitation “the predetermined place.” There is insufficient antecedent basis for this limitation in the claim.  For the purpose of further examination, the limitation has been interpreted as “a predetermined place.” Furthermore, due to the amended independent claims, the limitation “wherein the action of putting the product in a place other than the predetermined place” in the dependent claims has been interpreted as “further comprising.”

Claim Rejections - 35 USC § 103
Claim(s) 16-22, 24-27, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thramann (U.S. Patent No. 9,589,433), in view of Buehler (U.S. PGPub No. 2007/0182818), and further in view of Zhang et al. (U.S. PGPub No. 2014/0072170), hereinafter referred to as Thramann, Buehler, and Zhang, respectively.
Regarding claims 16, 21, and 26, Thramann teaches a security system, method, and non-transitory computer readable medium storing a security program causing a computer to perform a security process (Thramann Abstract: “an anti-theft self-checkout system to facilitate theft detection”), comprising: 
a memory storing instructions; and one or more processors coupled to the memory, wherein the one or more processors are configured to execute the instructions (Thramann col. 2, lines 32-67: “the system provides a processor, a memory, a scanner, an image detector, and a post-purchase location … The memory contains instructions for causing the processor, image detector, and the like to operate … the memory operatively coupled to the processor”) to: 
acquire input image information on an image taken of a person in the store, the input image information representing a product shelf and the person in front of the product shelf (Thramann Fig. 1; Thramann col. 4, lines 1-3: “the technology described herein may be used for other anti-theft devices, such as, retail store aisles, open markets”; Thramann col. 5, lines 32-67: “includes at least one imaging detection and tracking (IDT) system … The IDT system 200 would image and track the motion of the arm through the field of view 202 … The IDT system 200 may track visible portions of the customer’s arm”; Thramann col. 4 lines 13-41: “The devices operatively coupled to the processor 10 include, for example, a pre-purchase product placement location 102, a scanner 104, a post-purchase product placement location 106, a graphical user interface 108, a card swiper 110, a monetary receptacle 112, and a scale 114. The pre-purchase product placement location may be a shelf, table, or the like capable of holding items or containers for items that conventional shoppers may use” – based on Fig. 1, Thramann col. 6 lines 17-50: “the pre-purchase product location 102 may be a store location, such as a retail shelf, cooler, bin, stand, hanging rack, or the like … the IDT system 200 may include a plurality of IDT systems established throughout the store to capture multiple individuals and multiple areas. The system may be defined such that each IDT system 200 provides for overlapping fields of view”); 
track an action of a hand of the person based on the input image information (Thramann col. 5, lines 32-67 as discussed above. The IDT system tracks the customer’s arm. Thramann col. 5 lines 56-59 further teaches that an RGB camera and depth sensor are used to track multiple items, e.g., multiple limbs of a single individual, the same limb from multiple individuals, or multiple limbs from multiple individuals, or a combination thereof. Also see Thramann col. 7, lines 21-24: “if IDT system 200 is tracking a customer’s arm and hand in a field of view, the IDT system 200 may have an anatomical database indicative of the average person’s range of skeletal movement”); 
determine a suspicious action based on the movement of the tracked hand (Thramann col. 6, lines 39-43: “detect suspicious behavior”; Thramann col. 7, lines 53-55: “flag suspicious activity when the tracked limb deviates by a certain percentage from the expected or estimated path”; Thramann Abstract: “A processor compares the actual movement to a database of movements and generates a movement violation signal based on the comparison”; Thramann col. 8, line 20-col. 9, line 20: “The database may have movements that are correlated to unwanted behaviors, such as, theft. For example, if a hand is tracked from a customer to the pre-purchase product location, across the scanner, and to the post-purchase product location, the processor may search the database for the related movement sequence”); and 
output alert information based on the determined suspicious action (Thramann Fig. 3: after determining that the tracked motion of the objects is indicative of suspicious behavior Thramann col. 8, lines 34-39: “cause the processor to send an alert to a security office or individual”). 
However, Thramann does not appear to explicitly teach acquiring image information on a state in a store and outputting warning information based on the state in the store.
Pertaining to the same field of endeavor, Buehler teaches acquiring image information on a state in a store and outputting warning information based on the state in the store (Buehler ¶0013: “the invention provides a method for detecting conditions within a environment. The method includes receiving image signals representing at least a portion of the environment and identifying objects represented within the image signals. The method also includes receiving non-video data representing events occurring in the environment and generating an alert based on the identified objects and the events”; Buehler ¶0045: “additional data can be added to the display, such as coloring to represent crowd density or a preferred path, to further facilitate quick movement of the park personnel to a particular locations”).
Thramann and Buehler are considered to be analogous art because they are directed to image processing for detecting and monitoring objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-theft device and method (as taught by Thramann) to monitor the store status (as taught by Buehler) because the combination generates alerts based on both the identified objects and events occurring in the environment (Buehler ¶0013).
However, Thramann, in view of Buehler, does not appear to explicitly teach determining a suspicious action based on a degree of congestion in the store.
Pertaining to the same field of endeavor, Zhang teaches changing a threshold for determining the suspicious action based on a degree of congestion in the store (Zhang ¶0062: “The video surveillance system may be configured to detect and monitor human crowd activities in video streams. The video surveillance system 101 may be used in a variety of applications 
Thramann, in view of Buehler, and Zhang, are considered to be analogous art because they are directed to image processing for detecting and monitoring objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-theft device and method that monitor the store status (as taught by Thramann, in view of Buehler) to determine suspicious activities based on the store congestion (as taught by Zhang) because the combination provides more accurate detection and counting in various crowded scenarios (Zhang ¶0009 & ¶0097).

Regarding claims 17, 22, and 27, Thramann, in view of Buehler and Zhang, teaches the security system, method, and non-transitory computer readable medium according to claims 16, 21, and 26, wherein the action of putting the product in a place other than the predetermined place is an action of putting the product in place other than a shopping basket or cart (Thramann col. 4, lines 42-67: “The post-purchase location 106 may be a bag, table, shopping cart, or carrying container as are conventionally available at retail and grocery outlets”; Thramann col. 7, lines 45-55: “The IDT system 200 may estimate the predicted motion of the limb and/or product as it move between the pre and post purchase product locations and flag suspicious activity when the tracked limb deviates by a certain percentage from the expected or estimated path”; Thramann col. 7, line 56-col. 8, line 19: “Other motion that may be indicative of suspicious behavior includes hand motion indicative of, for example, palming an object, multiple limbs moving in the field of view indicating a change of one item for another, a change in the overall bulkiness of a customer's clothing, a bulge in a pocket, or the like” – the expected path of motion corresponds to the post-purchase location, e.g., bag, table, cart, etc. and 

Regarding claim 18, Thramann, in view of Buehler and Zhang, teaches the security system according to claim 16, wherein the action of putting the product in a place other than the predetermined place is an action of putting the product in a pocket of clothes (Thramann col. 7, line 56-col. 8, line 19: “Other motion that may be indicative of suspicious behavior includes hand motion indicative of, for example, palming an object, multiple limbs moving in the field of view indicating a change of one item for another, a change in the overall bulkiness of a customer's clothing, a bulge in a pocket, or the like”; Thramann Fig. 3: see step 58, as described in col. 7, lines 63-65). 

Regarding claims 19, 24, and 29, Thramann, in view of Buehler and Zhang, teaches the security system, method, and non-transitory computer readable medium according to claims 16, 21, and 26, wherein the one or more processors are further configured to execute the instructions to: record the suspicious action; and output the recorded suspicious action (Thramann Fig. 3: after determining that the tracked motion of the objects is indicative of suspicious behavior including theft (step 58, described in col. 7, lines 63-65), the system provides an alert or lock the station. Thramann col. 8, lines 34-39: “cause the processor to send an alert to a security office or individual”). 

Regarding claims 20, 25, and 30, Thramann, in view of Buehler and Zhang, teaches the security system, method, and non-transitory computer readable medium according to claims 16, 21, and 26, wherein the one or more processors are further configured to execute the instructions to: 
Thramann col. 7, lines 45-55: “The IDT system 200 may estimate the predicted motion of the limb and/or product as it move between the pre and post purchase product locations and flag suspicious activity when the tracked limb deviates by a certain percentage from the expected or estimated path” – the suspicion level is set to a first level, i.e., suspicious); and 
output the suspicious action corresponding to a new level higher than a predetermined level (Thramann col. 7, lines 45-55 as discussed above – flags the detected motion as a suspicious activity when outside of the predetermined motion. Also see Thramann col. 9 lines 21-49: “If a first predetermined number of un-allowed (or not allowed) movements are detected, the technology of the present application may provide a second weight difference less than the first weight difference at which a violation signal is generated. If a second predetermined number of un-allowed (or not allowed) movements are detected, where the second predetermined number is greater than the first predetermined number, a third weight difference less than the second weight difference may be provided at which a violation signal is generated. This can be provided for any number of predefined un-allowed (or not allowed) movements” – compares to a predetermined threshold and generates a violation signal when the number exceeds the threshold). 

Regarding claims 31, 32, and 33, Thramann, in view of Buehler and Zhang, teaches the security system, method, and non-transitory computer readable medium according to claims 16, 21, and 26, wherein
outputting the warning information based on the state in the store occurs before determining the suspicious action (Buehler ¶0010: “In cases where so-called ‘dead-zones’ exist within a monitored environment, current and future positions of the objects and/or people can be predicted using relationships among the cameras, the RFID transmitters, and through analysis of historical data … when triggered, these rules initiate alarms indicating unwanted or Buehler ¶0012: “the system also includes a geographic information services module for rendering visual representations of the environment … can be annotated with color, text, or other visual indicators of location, status and movement”; Buehler ¶0013: “the invention provides a method for detecting conditions within a environment”; Buehler ¶0082: “it is also valuable to know if an alert condition was triggered at some time in the past. By storing meta-data regarding the POS, EAS, RFID and video data, the system can scan the stored data retroactively, and the same algorithms can be applied as used in the real-time case to search for suspicious events that occurred in the past”).

Claim(s) 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thramann (U.S. Patent No. 9,589,433), in view of Buehler (U.S. PGPub No. 2007/0182818), Zhang et al. (U.S. PGPub No. 2014/0072170), and further in view of Givon (U.S. PGPub No. 2014/0347479), hereinafter referred to as Thramann, Buehler, Zhang, and Givon, respectively.
Regarding claims 23, and 28, Thramann, in view of Buehler and Zhang, teaches the security method, and non-transitory computer readable medium according to claims 21, and 26, wherein the action of putting the product in a place other than a predetermined place is an action of putting the product in a pocket of clothes (Thramann col. 7, line 56-col. 8, line 19: “Other motion that may be indicative of suspicious behavior includes hand motion indicative of, for example, palming an object, multiple limbs moving in the field of view indicating a change of one item for another, a change in the overall bulkiness of a customer's clothing, a bulge in a pocket, or the like”; Thramann Fig. 3: see step 58, as described in col. 7, lines 63-65). 
However, Thramann, in view of Buehler and Zhang, does not appear to explicitly teach that the action of putting the product in a place other than a predetermined place is an action of putting money in a pocket of clothes.
Givon ¶0129: “The system may then extrapolate biometric profiles of detected humans (static and/or dynamic) and compare the extrapolated profiles to reference suspicious/interesting/normal profiles stored in an associated database. For example, customers placing merchandise in their pockets or bags may be immediately detected”; Givon ¶0131-¶0132: “examples of known methods for stealing from retail establishments are presented below … The cashier scans an item at less than its listed price, collects the full amount, and steals the extra money”; Givon ¶0134: “Detecting cash from the cash drawer moved to anywhere other than the customer’s hand or counter”).
Thramann, in view of Buehler and Zhang, and Givon are considered to be analogous art because they are directed to image processing for detecting and monitoring objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-theft device and method (as taught by Thramann, in view of Buehler and Zhang) to detect money theft (as taught by Givon) because the combination not only detects fraudulent customers, but also employees who have access to the cash in the cash register (Givon ¶0131-¶0141).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667